  Case 3:19-cv-02281-K Document 52 Filed 09/15/20                   Page 1 of 10 PageID 565



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 FEDERAL TRADE COMMISSION,                                  Case No. 3:19-cv-02281-K

         Plaintiff,                                         Opposition to Defendant’s Motion
                                                            for Stay Pending Supreme Court
         v.                                                 Decision

 MATCH GROUP, INC., a corporation,

          Defendant.



       In its Motion to Stay Pending Supreme Court Decision (“Motion”), Dkt. 51, Defendant

Match Group, Inc. (“Match”) moves the Court to stay this case prior to any discovery due to a

grant of certiorari on a non-dispositive issue. The Fifth Circuit disfavors stays that are either pre-

discovery or due to a grant of certiorari, and this Court should hew to that position for three

reasons. First, a stay will substantially harm Plaintiff Federal Trade Commission (“FTC”)

because we have not had the opportunity to engage in discovery and the stay Match seeks will

likely end nearly two years after this case was filed, risking destruction or unavailability of

critical evidence. Second, Match has failed to establish a “clear case of hardship or inequity”

absent a stay, as required by Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Instead, it has made

conclusory, perfunctory representations about burden that are untethered to the realities of this

case. Third, granting the stay would not serve judicial economy here because the Court will have

to adjudicate the FTC’s claims under Sections 13(b) and 19 regardless of whether the Supreme

Court endorses the consensus view that Section 13(b) authorizes monetary relief. For these

reasons, the Court should deny Match’s request for a pre-discovery stay while the Supreme

Court considers a non-dispositive issue that would not affect the scope of this litigation.

                                                  1
    Case 3:19-cv-02281-K Document 52 Filed 09/15/20                            Page 2 of 10 PageID 566



                                                 Legal Standard

         Match is correct that “[t]he power to stay a case ‘is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time and

effort,’” Dkt. 51 at 4 (quoting Landis, 299 U.S. at 254), and that courts following Landis should

consider “(1) potential prejudice to the non-moving party if the stay is granted, (2) hardship to

the moving party if the stay is denied, and (3) judicial efficiency.” See id. (citations omitted).

Match fails to explain, however, that these three factors are not equal in weight or scope, with the

possible prejudice to the non-movant bearing the most weight. See Landis, 299 U.S. at 255

(“[T]he suppliant for a stay must make out a clear case of hardship or inequity in being required

to go forward, if there is even a fair possibility that the stay for which he prays will work damage

on some one else.”). As the Fifth Circuit has emphasized, parties moving for a stay face a “heavy

burden” and must “show why a stay should be granted absent statutory authorization . . . Where a

discretionary stay is proposed, something close to genuine necessity should be the mother of its

invocation.” Coastal (Bermuda), Ltd. v. E.W. Saybolt & Co., 761 F.2d 198, 203 n.6 (5th Cir.

1985) (citation omitted) (emphasis added).1 Thus, “[a] stay can be justified only if, based on a

balancing of the parties’ interests, there is a clear inequity to the suppliant who is required to

defend while another action remains unresolved and if the order granting a stay can be framed to

contain reasonable limits on its duration.” GATX Aircraft Corp. v. M/V Courtney Leigh, 768 F.2d

711, 716 (5th Cir. 1985) (citing Landis and Wedgeworth v. Fibreboard Corp., 706 F.2d 541 (5th

Cir. 1983)).2


1
  See also Landis, 299 U.S. at 255; Ali v. Quarterman, 607 F.3d 1046, 1049 (5th Cir. 2010) (a “district court should
consider the potential harm to [the non-moving party] of a stay and weigh that with the considerations supporting a
stay”).
2
 Indeed, the three Fifth Circuit cases discussing Landis in depth vacated stays due to the high bar courts must clear.
See Ali, 607 F.3d 1046 (vacating stay); Wedgeworth, 706 F.2d 541 (5th Cir. 1983) (same); Hines v. D’Artois, 531


                                                          2
   Case 3:19-cv-02281-K Document 52 Filed 09/15/20                              Page 3 of 10 PageID 567



                                                     Argument

         As discussed below, neither the Landis factors nor Fifth Circuit law support a stay

because this case will proceed regardless of the outcome of the Supreme Court litigation. The

FTC has brought claims for injunctive and monetary relief under both Sections 13(b) and 19 of

the FTC Act, 15 U.S.C. §§ 53(b) and 57b, but the Supreme Court’s grant of certiorari involves

only the narrow issue of monetary relief under Section 13(b). Therefore, a pre-discovery stay

risks substantially harming the FTC’s ability to try its case, which will proceed regardless, but

does not affect Match’s obligations or this Court’s need to hear this matter.

    A. Staying This Action Would Substantially Harm the FTC’s Case

         The FTC’s case-in-chief faces substantial harm if the Court grants Match’s Motion due to

the delay that would result and the effect of that delay on discovery. The Fifth Circuit disfavors

stays that arise out of Supreme Court grants of certiorari or that affect cases where discovery has

not commenced. Both of these circumstances are present here, and the effect a stay may have

here bears out why the Fifth Circuit disfavors such stays.

         Regarding Supreme Court certiorari, this Circuit has noted the “longstanding precedent

and practice of this Court [under which] stays will not be granted for purposes of seeking relief

from the Supreme Court on an issue to which Fifth Circuit law is settled against the appellant,

even when the Supreme Court has already granted certiorari on the same issue in another case.”

Skinner v. Switzer, 364 F. App’x 113, 114 (5th Cir. 2010) (citing Kelly v. Quarterman, 296 F.

App’x 381, 382 (5th Cir. 2008)). Courts should thus only “grant stays pending appeal or

certiorari where further proceedings could irreparably injure the very interests at stake on


F.2d 726 (5th Cir. 1976) (same). In Hines, for example, the Fifth Circuit vacated a stay after noting that a delay of at
least 18 months in an employment discrimination lawsuit would lead the court “against the background of Landis ...
to scrutinize the reasons for it very closely.” 531 F.2d at 733.



                                                           3
    Case 3:19-cv-02281-K Document 52 Filed 09/15/20                        Page 4 of 10 PageID 568



appeal.” Cole v. Carson, 957 F.3d 484 (5th Cir. 2020). As discussed below, no such harm exists

here: Match has failed to demonstrate any material injury to its interests, much less irreparable

injury, and the Supreme Court granted certiorari on only a portion of the relief sought here.

        Pre-discovery stays are similarly disfavored. Fifth Circuit courts have found “[m]ost

troubling [] the very real potential that valuable information regarding important issues in the

case may be lost forever should this stay be maintained as to discovery. Consequently, the

continued imposition of the stay imposes the ‘greater and the less remediable burden.’” In re

Beebe, No. 95-20244, 1995 U.S. App. LEXIS 41303, at *14-15 (5th Cir. May 15, 1995) (quoting

Itel Corp. v. M/S Victoria U (Ex Pishtaz Iran), 710 F.2d 199, 203 (5th Cir. 1983)). Indeed, a

court in this district has noted that “[w]hile discovery may be stayed pending the outcome of a

motion to dismiss . . . such a stay is the exception rather than the rule. As one court observed,

[h]ad the Federal Rules contemplated that a motion to dismiss under Fed. R. Civ. P.

12(b)(6) would stay discovery, the Rules would contain a provision to that effect.” Glazer’s

Wholesale Drug Co. v. Klein Foods, Inc., No. 3-08-CV-0774-L, 2008 U.S. Dist. LEXIS 56564,

at *2 (N.D. Tex. July 23, 2008) (citations and quotations omitted).3

        The harm that would result from a stay in this case demonstrates the logic behind these

Fifth Circuit standards. The FTC filed its complaint in this action on September 25, 2019, see

Dkt. 1, nearly a year before the filing date of this Opposition. Since that time, the FTC has not

had the opportunity to begin any discovery—all while Match has undergone changes in




3
 See also, e.g., Clark v. Camber Corp., No. SA-14-CV-470-DAE, 2014 U.S. Dist. LEXIS 191427, at *5 (W.D. Tex.
Aug. 26, 2014) (“Defendant has not demonstrated that going forward with discovery prior to the resolution of the
pending motion would be oppressive, unduly burdensome, or expensive.”).



                                                       4
    Case 3:19-cv-02281-K Document 52 Filed 09/15/20                          Page 5 of 10 PageID 569



personnel and structure that have included spinning itself off from its parent company,4 replacing

its CEO and other executive leadership,5 and engaging in a major technological overhaul of its

online platforms.6 With the case already stayed since April except for the pending motion to

dismiss, the FTC has been unable to mount its case as facts become stale, memories fade, and

witnesses become unavailable. Granting Match’s stay request would push the risk of damaging

the FTC’s litigation position from a possibility to a near certainty: rendering the FTC unable to

negotiate a discovery schedule until late 2021 would likely leave us conducting our first

deposition more than two years after filing the complaint.7 The FTC’s Section 13(b) and 19

claims will proceed regardless of whether 13(b) authorizes monetary relief, and the FTC will

need to engage in discovery to resolve those claims. Therefore, the time lost from Match’s

requested stay would impede the FTC’s ability to mount its case without lessening the litigation

burden for anyone.

    B. Match Failed to Establish Any Substantial Burden to the Case Proceeding

        In contrast with the serious harm the FTC faces if the stay is granted, Match does not face

any substantial burden from proceeding with the case and fails to explain the stay’s “genuine

necessity” as required by the Fifth Circuit. See Coastal (Bermuda), Ltd. v. E.W. Saybolt & Co.,

761 F.2d at 203 n.6. Instead, Match’s Motion presents a perfunctory, single-sentence statement

4
  Match Group, IAC and Match Group Complete Full Separation, July 1, 2020, https://ir.mtch.com/news-and-
events/press-releases/press-release-details/2020/IAC-and-Match-Group-Complete-Full-Separation/default.aspx
(attached as Exhibit 1).
5
 Match Group, Match Group Names Sharmistha Dubey Chief Executive Officer, Jan. 28, 2020,
https://www.prnewswire.com/news-releases/match-group-names-sharmistha-dubey-chief-executive-officer-
300994817.html (attached as Exhibit 2).
6
  Match Group, Match Group Invests In Noonlight To Integrate First-of-its-Kind Safety Technology, Jan. 23, 2020,
https://www.prnewswire.com/news-releases/match-group-invests-in-noonlight-to-integrate-first-of-its-kind-safety-
technology-across-portfolio-beginning-with-tinder-300992052.html (attached as Exhibit 3).
7
 Moreover, Match’s arguments about voluntary cessation on the eve of litigation are beside the point: Match’s long-
running schemes—continued through more than a year of FTC investigation—show that it must be under order for
any assurance of its good conduct to carry weight.



                                                        5
     Case 3:19-cv-02281-K Document 52 Filed 09/15/20                             Page 6 of 10 PageID 570



of harm it would incur: that it “could be forced to unnecessarily expend substantial resources

defending against theories that may be deemed not legally viable.” Dkt. 51 at 8. This position has

two problems:

         First, Match’s one-sentence claim of undue hardship is insufficient to establish harm.

Courts have noted that “stereotyped and conclusory statement that [a moving party] desires to

avoid engaging in potentially unnecessarily burdensome and expensive discovery does not

establish good cause to stay discovery.” Boone Funeral Home, Inc. v. Lakeview Gardens, Inc.,

No. 4:16cv180-DMB-RP, 2017 U.S. Dist. LEXIS 227232, at *3 (N.D. Miss. Feb. 21, 2017).8

Match’s claim here is similarly conclusory and without merit: it has presented no evidence that it

faces unduly burdensome discovery. And in contrast to cases where discovery would not result

in any new material facts9 or involved harassing or otherwise inappropriate requests,10 Match has

not shown that discovery in this action would be prejudicial, wasteful, or otherwise harassing.

Indeed, the monetary harm consumers incurred due to Match’s conduct will affect the

appropriate monetary relief and civil penalties for the conduct we challenge under Section 19,11



8
  See also, e.g., In re Beebe, 1995 U.S. App. LEXIS 41303, at *11-12 (“the only hardship that Respondents claim is
that if the stay is lifted before Cogan is decided they could incur unnecessary litigation expenses. In particular, they
argue, it would be a waste of Respondents’ resources to respond to Petitioners’ discovery requests regarding issues
or matters that the district court may later deem to have no merit in Cogan. (Of course, every defendant in a lawsuit
faces this ‘inequity.’) . . . we nonetheless cannot conclude that a careful weighing of the equities still warrants
maintaining—in its entirety—the comprehensive stay ordered by the district court almost two and one-half years
ago. We find particularly compelling Petitioners’ concerns regarding the need to complete discovery.”)
9
  See, e.g., Landry v. Air Line Pilots Ass’n Int’l, 901 F.2d 404, 436 (5th Cir. 1990) (affirming stay pending summary
judgment where the non-movant “asserted no facts they hoped to adduce, no genuine issues of material fact they
hoped to create, no showing they hoped to rebut”).
10
  See, e.g., Von Drake v. NBC, No. 3-04-CV-0652-R, 2004 U.S. Dist. LEXIS 25090 (N.D. Tex. May 20, 2004)
(granting stay where “many of the interrogatories and document requests served on defendants are overly broad and
harassing”).
11
  15 U.S.C. § 45(m)(1)(C) sets forth five factors for evaluating appropriate civil penalties: degree of culpability,
history of prior conduct, ability to pay, effect on ability to continue doing business, and such other matters as justice
may require. The damage Match has caused consumers through its conduct we challenge under Section 13(b) is
relevant, at the very least, to the final factor: Match’s deceptive and unfair conduct led consumers to subscribe to its


                                                            6
     Case 3:19-cv-02281-K Document 52 Filed 09/15/20                          Page 7 of 10 PageID 571



so full discovery regarding consumer injury in this action is necessary regardless of whether

monetary relief is available under 13(b). In these circumstances, a stay would have no cognizable

effect on the scope of discovery Match later faces, instead only complicating it through delay

that would provide the opportunity for evidence to become unavailable.

           Second, Match’s claim that it may expend resources “defending against theories that may

be deemed to be not legally viable less than a year later” does not reflect the facts here in two

respects. First, Match cannot complain of having to bail hay when the hay is already in the barn:

the issue under review at the Supreme Court is solely a legal question that Match has already

“defend[ed] against” in its motion to dismiss and reply brief for that motion, see Dkts. 20 at 14-

17; 30 at 9-11. Second, Match will have to litigate the same factual issues concerning its liability

for Section 13(b) and 19 violations regardless of whether the statute is found to authorize

monetary relief or not. In contrast to the cases Match cites where courts have granted stays, the

issue on review here is not dispositive of any issue12 and is not jurisdictional in nature.13 These

considerations show that Match will not expend additional resources “defending against

theories” based on the outcome of the Supreme Court’s review. Match has already made its legal

arguments, and the factual questions here will remain unchanged.

       C. Staying This Action Presents No Benefit to Judicial Economy

           Third, this case does not present any judicial economies that weigh in favor of granting

Match’s stay. As explained above, litigation will be necessary to resolve the FTC’s Section 13(b)



platform, which is what then led to the harm caused by its failure to provide those consumers a simple method of
canceling their subscriptions that we challenge under Section 19.
12
 Inclusive Cmtys. Project, Inc. v. Tex. Dep’t of Hous. & Cmty. Affairs, No. 3:08-CV-0546-D, 2014 U.S. Dist.
LEXIS 84683, at *7 (N.D. Tex. Jun. 23, 2014) (granting stay where the Supreme Court’s decision would determine
whether the action could be brought at all under the relevant statute).
13
     See Rezko v. XBiotech, Inc., No. 1:13-CV-389, 2017 U.S. Dist. LEXIS 167959, at *3 (W.D. Tex. Oct. 6, 2017).



                                                          7
   Case 3:19-cv-02281-K Document 52 Filed 09/15/20                      Page 8 of 10 PageID 572



claims regardless of whether monetary relief is available, and the FTC’s Section 19 allegations—

including the equitable monetary relief and civil penalties we seek—are entirely unaffected by

the scope of Section 13(b). Moreover, the Fifth Circuit has held that staying discovery “does not

conserve significant judicial resources; typically, it is the parties, not the district court, who are

the active participants in that pre-trial stage of the litigation process . . . even if the instant

litigation continued unabated from this day forward, it will probably be a long time before these

parties have their day in court.” In re Beebe, 1995 U.S. App. LEXIS 41303 at *13-14. While

stays of discovery may be warranted where the issue “might preclude the need for the discovery

altogether,” Landry v. Air Line Pilots Ass’n International AFL-CIO, 901 F.2d 404, 435 (5th Cir.

1990), those considerations are not present where, like here, the issues raised in the stay leave

other open claims. See, e.g., Ford Motor Co. v. United States Auto Club, Motoring Div., Inc., No.

3-07-CV-2182-L, 2008 U.S. Dist. LEXIS 34240, at *3 (N.D. Tex. Apr. 24, 2008). Indeed,

holding discovery in abeyance only risks later disputes regarding the availability of evidence—

an eventuality already hinted at through Match’s tactical use of the pre-complaint negotiating

period between the parties to suspend its wrongful conduct and now repeatedly claim that the

challenged conduct has “long ceased.” See, e.g., Dkt. 20 at 8; 30 at 4; 51 at 1.

        Given the significant harm the FTC faces, the circumstances here contrast starkly with

the lone case Match cites in which a court has granted a stay due to the grant of certiorari at issue

in Match’s Motion, FTC v. Lending Club Corporation, No. 18-cv-02454-JSC, 2020 WL

4898136 (N.D. Cal. Aug. 20, 2020). In Lending Club, three conditions determined the court’s

decision that are not present here: discovery has already closed, only 13(b) claims were at issue,

and proceeding to the upcoming trial would have risked imposing a monetary judgment within a

few months that risked having to be relitigated in light of new precedent. See id. at *1-2. The



                                                     8
     Case 3:19-cv-02281-K Document 52 Filed 09/15/20                        Page 9 of 10 PageID 573



contrasting circumstances here—where discovery has not yet commenced, where the Court will

have to adjudicate all aspects of this case regardless of whether monetary relief is available under

13(b), and where no trial or other use of judicial resources is imminent—should be decisive in

this Court’s joining the five other courts14 that have denied stay requests similar to the one Match

brings. The Court should therefore decline to take the extraordinary step of staying this case.

                                                  Conclusion

        For the reasons set forth above, the FTC requests the Court deny Defendant’s Motion.

                                                    Respectfully submitted,

DATED: September 15, 2020                           /s/ Zachary A. Keller
                                                    ZACHARY A. KELLER
                                                    M. HASAN AIJAZ
                                                    MATTHEW WILSHIRE
                                                    Texas Bar No. 24087838 (Keller)
                                                    Virginia Bar No. 80073 (Aijaz)
                                                    California Bar No. 224328 (Wilshire)
                                                    Federal Trade Commission
                                                    1999 Bryan St. Ste. 2150
                                                    Dallas, Texas 75201
                                                    T: (214) 979-9382 (Keller)
                                                    T: (214) 979-9386 (Aijaz)
                                                    T: (214) 979-9362 (Wilshire)
                                                    F: (214) 953-3079
                                                    Email: zkeller@ftc.gov; maijaz@ftc.gov;
                                                    mwilshire@ftc.gov
                                                    Attorneys for Plaintiff
                                                    FEDERAL TRADE COMMISSION




14
  See FTC v. Cardiff, No. ED CV 18-2104-DMG (PLAx), 2020 U.S. Dist. LEXIS 164529 (C.D. Cal. Sept. 9, 2020);
FTC v. Hornbeam Special Situations, LLC, et al., No. 1:17-cv-03094-WMR, 2020 WL 5492991 (N.D. Ga. Sept. 10,
2020); In re Sanctuary Belize Litigation, No. PJM 18-3309, 2020 WL 5095531 (D. Mary. Aug. 28, 2020); FTC v.
Simple Health Plans, LLC, et al., No. 0:18-cv-62593-DPG, ECF No. 314 (S.D. Fl. Aug. 3, 2020) (paperless order
denying stay of case due to Supreme Court grant of certiorari) (attached as Exhibit 4); FTC v. Kutzner et al., No.
8:16-cv-00999-DOC-AFM, ECF No. 487 (C.D. Cal. July 28, 2020) (same as Simple Health) (attached as Exhibit 5).



                                                        9
  Case 3:19-cv-02281-K Document 52 Filed 09/15/20                Page 10 of 10 PageID 574




                                CERTIFICATE OF SERVICE

       On September 15, 2020, I filed the foregoing document with the clerk of court for the

U.S. District Court, Northern District of Texas. I hereby certify that I have served the document

on counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                                             /s/ Zachary A. Keller
                                                                                 Zachary A. Keller




                                                10
